Unites Sates Uuenicy Court
rn | of Texes
OR eb

DEC 1 9 2018
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk of Court
BROWNSVILLE DIVISION
UNITED STATES OF AMERICA §

vs. § CRIMINAL NO. B-18-1026
MAXIMINO MORALEZ-QUIROZ §

PLEA AGREEMENT

COMES NOW the United States of America, by and through its attorneys, RYAN
K. PATRICK, United States Attorney for the Southern District of Texas, and the
undersigned Assistant United States Attorney, and the defendant, Maximino Moralez-
Quiroz, and the defendant's counsel, pursuant to Rule 11(c)(1)(B) of the Federal Rules
of Criminal Procedure, and state that they have entered into an agreement, the terms and
conditions of which are as follows:

‘1. The defendant agrees to plead guilty to Count Two of the indictment in this
case. Count Two indictment charges the defendant with Harboring Certain Illegal Aliens,
in violation of Title 8, United States Code, §1324(a)(1)(A\(iii) and 1324(a)(1)(B)i). The
defendant, by entering this plea agrees that he is waiving any right to have the facts that
the law makes essential to the punishment either charged in the indictment, or proved to
a jury or proven beyond a reasonable doubt.

2. As part of this agreement, the United States agrees to recommend credit for
Acceptance of Responsibility, low end of advisory quideline level scored, and dismissal
of remaining counts. The Government also agrees to recommend a 1-level downward

departure pursuant to 5K3.1 for early plea prior to depositions, unless he has a prior
conviction for 8 USC 1324.

Revised April, 2018
 

3. The statutory maximum penalty for each violation of Title 8, United States
Code, Section 1324(a)(1)(A)iii) and  1324(a)(1)(B)i), is a maximum term of
imprisonment of 10 years, and a fine of $250,000; and a period of supervised release
not to exceed 3 years. The defendant also acknowledges and understands that if he
should violate the conditions of any period of supervised release which may be imposed
as part of his sentence, then the Defendant may be imprisoned for the entire term of
supervised release without credit for time already served on the term of supervised
release prior to such violation. The defendant understands that he cannot have the
imposition or execution of the sentence suspended, nor is he eligible for parole.

4. The defendant will pay to the United States District Clerk a special assessment
in the amount of one-hundred dollars ($100.00) per count of conviction, as required in
Title 18, United States Code, Section 3013(a)(2)(A). The defendant will pay to the United
States District Clerk an additional special assessment in the amount of five-thousand
dollars ($5,000.00) per count of conviction under Titie 8, United States Code, Section
1324, as required in Title 18, United States Code, Section 3014(a)(5), unless the
defendant is found by the court to be indigent. The payment will be by certified check
payable to United States District Clerk, Brownsville, Texas 78520.

5. The defendant understands that under the Sentencing Guidelines, the Court is
permitted to order the defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release; if any is
ordered.

6. The defendant agrees that any fine or restitution imposed by the Court will be
due and payable immediately, and defendant will not attempt to avoid or delay payment.

Revised April, 2018 2
7. Defendant agrees to make complete financial disclosure by truthfully executing
a swom financial statement (Form OBD-500) prior to sentencing if he/she is requested to
do so. Inthe event that the Court imposes a fine or orders the payment of restitution as
part of the Defendant's sentence, the Defendant shall make complete financial disclosure
by truthfully executing a sworn financial statement immediately following his/her
sentencing.

8. Defendant recognizes that pleading guilty may have consequences with respect
to his immigration status if he is not a citizen of the United States. Defendant understands
that if he is not a citizen of the United States, by pleading guilty he may be removed from
the United States, denied citizenship, and denied admission to the United States in the
future. Defendant also recognizes that if he is a naturalized citizen, pleading guilty may
result in loss of citizenship. Defendant's attorney has advised Defendant of the potential
immigration and/or denaturalization (loss of citizenship) consequences resulting from
Defendant’s plea of guilty.

9. The parties understand this agreement carries the potential for a motion for
departure under Section 5K1.1 of the Sentence Guidelines. The defendant understands
and agrees that whether such a motion is filed, will be determined solely by the United
States through the United States Attorney for the Southem District of Texas. Should the
defendant's cooperation, in the sole judgment and discretion of the United States, amount
to “substantial assistance”, the United States reserves the sole right to file a motion for
departure pursuant to Section 5K1.1 of the Sentencing Guidelines and Policy Statement.
The defendant further agrees to persist in that plea through sentencing, fully cooperate
with the United States, and not oppose the forfeiture of assets contemplated in this

Revised April, 2018 3
agreement. The defendant understands and agrees that the United States will request

that sentencing be deferred until that cooperation is complete.

10.

The defendant understands and agrees that “fully cooperate” as used

herein, includes providing all information retating to any criminal activity known to

defendant, including but not limited to the specific facts of the present offense. The

defendant understands that such information includes both state and federal offenses

arising therefrom. In that regard:

(a)

(b)

(c)

()

(e)

(f)

11.

Defendant agrees that this plea agreement binds only the United States
Attorney for the Southern District of Texas and defendant; it does not bind
any other United States Attorney or any other unit of the Department of
Justice;

Defendant agrees to testify truthfully as a witness before a grand jury or in
any other judicial or administrative proceeding when called upon to do so
by the United States. Defendant further agrees to waive his/her Fifth
Amendment privilege against self-incrimination for the purpose of this
agreement;

Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

Defendant agrees to provide truthful, complete and accurate information
and testimony and understands any false statements made by the
defendant to the Grand Jury or at any court proceeding (criminal or civil), or
to a government agent or attorney can and will be prosecuted under the
appropriate perjury, false statement or obstruction statutes;

Defendant agrees to provide to the United States ail documents in his/her
possession or under his/her control relating to all areas of inquiry and
investigation.

Should the recommended departure, if any, not meet the defendant's
expectations, the defendant understands he remains bound by the terms of
this agreement and cannot, for that reason alone, withdraw his/her plea.

Defendant is aware that Title 18, United States Code, § 3742, affords a

defendant the right to appeal the conviction and sentence imposed. The defendant

Revised April, 2018 4
knowingly and voluntarily waives the right to appeal the conviction and the sentence
imposed, or the manner in which the sentence was determined. Additionally, the
defendant is aware that Title 28, United States Code, § 2255, affords the right to contest
or “collaterally attack” a conviction or sentence after the conviction or sentence has
become final. The defendant knowingly and voluntarily waives the right to contest his/her
conviction or sentence by means of any post-conviction proceeding. If the defendant files
a notice of appeal following the imposition of sentence, the government will seek specific
performance of this provision. Nothing in the foregoing waiver of appellate and collateral
review of rights shall preclude the defendant from raising a claim of ineffective assistance
of counsel in an appropriate forum.

In exchange for the Agreement with the United States, Defendant waives all
defenses based on venue, speedy trial under the Constitution and Speedy Trial Act, and
the statute of limitations with respect to any prosecution that is not time barred on the
date that this Agreement is signed, in the event that (a) Defendant's conviction is later
vacated for any reason, (b) Defendant violates any provision of this Agreement, or (c)
Defendant's plea is later withdrawn.

12. In agreeing to these waivers, defendant is aware that a sentence has not
yet been determined by the Court. The defendant is also aware that any estimate of the
possible sentencing range under the sentencing guidelines that he/she may have
received from his/her counsel, the United States or the Probation Office, is a prediction,
not a promise, did not induce his/her guilty plea, and is not binding on the United States,
the Probation Office or the Court. The United States does not make any promise or
representation concerning what sentence the defendant will receive. Defendant further

Revised April, 2018 §
understands and agrees that the United States Sentencing Guidelines are “effectively
advisory” to the Court. United States v. Booker, 125 S.Ct. 738 (2005). Accordingly,
Defendant understands that, although the Court must consult the Sentencing Guidelines
and must take them into account when sentencing Defendant, the Court is not bound to
follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline
range.

13. | The Defendant understands and agrees that each and all waivers contained
in the Agreement are made in exchange for the concessions made by the United States
in paragraph 2 of this plea agreement. |

14. The United States reserves the right to carry out its responsibilities under
guidelines sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection
with that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with defendant's
counsel and the Probation Office; and,

(d) to file a pleading relating to these issues, in accordance with U.S.S.G.
Section 6A1.2 and Title 18, U.S.C.§ 3553(a).

15. Defendant is aware that the sentence will be imposed after consideration of
the United States Sentencing Guidelines and Policy Statements, which are only advisory,
as well as the provisions of Title 18, U.S.C. § 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up to and
including the statutory maximum set for the offense(s) to which Defendant pleads guilty,
and that the sentence to be imposed is within the sole discretion of the sentencing judge

Revised April, 2018 6
after the Court has consulted the applicable Sentencing Guidelines. Defendant
understands and agrees the parties’ positions regarding the application of the Sentencing
Guidelines do not bind the Court and that the sentence imposed is within the discretion
of the sentencing judge. if the Court should impose any sentence up to the maximum
established by statute, or should the Court order any or all of the sentences imposed to
run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.

16. Defendant understands that by entering into this agreement, he/she
surrenders certain rights as provided in this plea agreement. Defendant understands that
the rights of a defendant include the following:

(a) If defendant persisted in a plea of not guilty to the charges, defendant would
have the right to a speedy jury trial with the assistance of counsel. The trial
may be conducted by a judge sitting without a jury if the defendant, the
United States, and the court all agree.

(b) Ata trial, the United States would be required to present witnesses and
other evidence against the defendant. Defendant would have the
opportunity to confront those witnesses and his/her attorney would be
allowed to cross-examine them. tn turn, the defendant could, but would not
be required to present witnesses and other evidence on his/her own behalf.
lf the witnesses for defendant would not appear voluntarily, he/she could
require their attendance through the subpoena power of the court.

(c) Ata trial, defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal
to testify. However, if the defendant desired to do so, he/she could testify
on his/her own behalf.

17. If defendant should fail in any way to fulfill completely all of the obligations

under this plea agreement, the United States will be released from its obligations under
the plea agreement, and the defendant’s plea and sentence will stand. {f at any time

defendant retains, conceals or disposes of assets in violation of this plea agreement, or -

Revised April, 2018 7
 

if defendant knowingly withholds evidence or is otherwise not completely truthful with the
United States, then may move the Court to set aside the guilty plea and reinstate
prosecution. Any information and documents that have been disclosed by defendant,
whether prior to or subsequent to this plea agreement, and all leads derived therefrom,
will be used against defendant in any prosecution.

18. This written plea agreement, consisting of ten pages, including the attached
certifications of defendant and his/her attorney, constitutes the complete plea agreement
between the United States, defendant and his/her counsel. No promises or
representations have been made by the United States except as set forth in writing in this
plea agreement. Defendant acknowledges that no threats have been made against
him/her and that he/she is pleading guilty freely and voluntarily because he/she is guilty.

19. Any modification of this plea agreement must be in writing and signed by all

 

parties.
\-
HAO
efendant
APPROVED:

 

oA. —2hentcr SK

A Vf
Attorney Er Petendany’

Revised April, 2018 8
 

CERTIFICATION BY THE DEFENDANT
| have consulted with my counsel and fully understand ail my rights with respect to
the charges pending against me. Further, | have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines and
Policy Statements which may apply in my case. | have read this plea agreement and
carefully reviewed every part of it with my attorney. | understand this agreement and |

voluntarily agree to it.

onwilt) Id [lg [Lay

Defendant Date

CERTIFICATION BY ATTORNEY
| have fully explained to the defendant, his rights with respect to the pending
indictment/information. Further, | have reviewed the provisions of the Sentencing
Guidelines and Policy Statements and | have fully explained to the defendant the
provisions of those Guidelines which may apply in this case. | have carefully reviewed
every part of this plea agreement with the defendant. To my knowledge, the defendant's

decision to entey, into this agreement is an informed and voluntary one.

12 [1d JLo
Counsel for an \ Date

Revised April, 20178 9

 
PLEA PACKET MEMO
DEFENDANT: MAXIMINO MORALEZ-QUIROZ
CASE #: B-18-1026

Recommendation in exchange for Defendant's Piea to Count Two of the Indictment
and Waiver of Appeal Rights, as outlined in the agreement: credit for Acceptance of
Responsibility, low_end_of quideline level scored, and dismissal_of remaining
counts. The Government also agrees to recommend a 1-level downward departure

pursuant to 5K3.1 for early plea prior to depositions, unless he has a_ prior
conviction for 8 USC 1324.

FACT SUMMARY SHEET

INITIAL INVESTIGATION:

On November 14, 2018, Customs and Border Protection Agents approached a
house located in Edinburg, Texas, after having received a report that undocumented
aliens were harbored within. When agents approached they found the defendant,
Maximino Moralez-Quiroz, asleep in a vehicle. Moralez-Quiroz identified himself as
the homeowner, and provided the house keys on a consent to search. A search of the
house led to the discovery of twenty-seven (27) undocumented aliens; all were
apprehended.

UNDOCUMENTED ALIENS:

Agents questioned the undocumented aliens harbored within the house.
Alexander Rayo told agents he is an undocumented alien from Nicaragua who was
charged $9,000 and had already paid $8,000 to smugglers to take him into the U.S. by
crossing the Rio Grande River with a final destination of Wisconsin. He indicated he, and
the other aliens, had been harbored at the house run by Moralez-Quiroz and that
defendant provided them with food and gave orders during his 4-day stay. Habacuc
Estrada-Soto said he is an undocumented alien from Mexico who had paid $5,000 to the
smugglers for entry into the U.S. He identified Moralez-Quiroz as the caretaker of the
house and aliens, and said defendant would instruct them to keep quiet and not make
noise during the 3 days he was harbored at the house. Victor Alfonso Soria-Escamilla
said he is an undocumented alien from Mexico who had paid $7,000 to the smugglers for
entry into the U.S. He identified defendant Moralez-Quiroz as the person who provided
them with food during his 8-day stay at the house.

Defendant admits he knew said undocumented aliens were illegally within the U.S.
and he knowingly harbored said aliens in furtherance of their illegal presence, and
conspired to do so.
| agree the summary represents my involvement in the crime and that the proposed
plea agreement accurately and fully describes my plea agreement with the govemment.

Maxi Me

en /,

Counsel for Defandant~ ndan

Agpon “keaccusk

Oscar Ponce
Assistant United States Attorney

 
